Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 9, 2013, by and among Glowpoint, Inc., a Delaware corporation (the
“Company”), and GP Investment Holdings, LLC, a Delaware limited liability
company (the “Purchaser”).
 
This Agreement is made in connection with that certain Series B-1 Preferred
Exchange Agreement dated as of the date hereof among the Company and the
Purchaser (the “Purchase Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereinafter be
reclassified.
 
“Effective Date” means the date that the applicable Registration Statement filed
is first declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act or pursuant to Rule 415, and the declaration or ordering
of effectiveness of such Registration Statement or document.

 
-1-

--------------------------------------------------------------------------------

 


“Registrable Securities” means, with respect to the Registration Statement
required to be filed pursuant to the terms hereof, all of (i) the Securities,
(ii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statements, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference in such Registration Statements.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 “Securities” means the 6,333,333 shares of the Common Stock held by the
Purchaser.
 
 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
2. Registration.
 
(a) The Company shall, as soon as practical, but not later than ninety (90) days
from the date hereof, use its best efforts to effect a Registration Statement
with the Commission to the end that the Securities may be sold under the
Securities Act as promptly as practical thereafter.  The Company shall use its
best efforts to keep any Registration Statement filed pursuant to this Section 2
current and effective until such date as the Purchaser shall have sold all of
its Securities or shall have advised the Company that it no longer desires to
sell such Securities pursuant to such Registration Statement.
 
(b) In addition, the Company shall, at its sole expense, use its best efforts
to: (i) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; (ii) furnish such number of Prospectuses and other
documents incident thereto, including any amendment of or supplement to the
Prospectus, as the Purchaser from time to time may reasonably request; (iii)
notify the Purchaser at any time when a Prospectus relating thereto is required
to be delivered under the Securities Act of the happening of any event as a
result of which the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in a light of the circumstances then
existing; (iv) cause all Securities registered pursuant thereunder to be listed
on each securities exchange on which similar securities issued by the Company
are then listed; (v) provide a transfer agent and registrar for all Securities
registered pursuant thereunder and a CUSIP number for all such Securities, in
each case not later than the Effective Date of such Registration Statement; and
(vi) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make generally available to its security
investors, as soon as reasonably practicable, an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and covering the period of
at least twelve (12) months, but not more than eighteen (18) months, beginning
with the first month after the Effective Date of such Registration Statement.
 
(c) The Company shall use its best efforts to qualify the registered Securities
for sale in such states as it is otherwise qualifying its securities for sale,
or in such states as are reasonably requested by the Purchaser.  However, in no
event is the Company required to submit to the jurisdiction of any state other
than for the limited consent of service of process relating to the offering or
subject itself to taxation in any such jurisdiction.

 
-2-

--------------------------------------------------------------------------------

 
 
3. Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for the Purchaser) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing Prospectuses if the printing of
Prospectuses is reasonably requested by the Purchaser), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company.
 
4. Lock-Up.  The Purchaser agrees that it shall not, without the prior written
consent of the Company, sell or otherwise transfer or dispose of any shares of
Common Stock held by the Purchaser for up to 365 days following the date
hereof.  Notwithstanding the foregoing, the Purchaser may transfer shares of
Common Stock (i) as part of an underwritten registration, (ii) acquired by the
Purchaser after the date hereof in open market transactions or (iii) to one or
more of the Purchaser’s members or any of its or its members’ Affiliates;
provided, however, the Purchaser shall notify the Company prior to any such
transfer and agrees to coordinate with the Company to effect any such transfer.
 
5. Indemnification.
 
(a) The Company shall indemnify and hold harmless the Purchaser from and against
any and all losses, claims, damages and liabilities (including fees and expenses
of counsel, which counsel may, if the Purchaser requests, be separate from
counsel for the Company) (collectively, the “Losses”) caused by any untrue
statement or alleged untrue statement of material fact contained in the
Registration Statement or any post-effective amendment thereto or any
Registration Statement under the Securities Act or any Prospectus included
therein required to be filed or furnished or any application or other filing
under any state securities law caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading to which the Purchaser may become subject
under the Securities Act or other federal or state statutory law or regulation,
at common law or otherwise, except insofar as such Losses, are caused by any
such untrue statement or alleged untrue statement or omission or alleged
omission based upon information furnished to the Company in writing by the
Purchaser expressly for use in the Registration Statement or Prospectus.
 
(b) If the indemnification provided for in Section 5(a) from Company is
unavailable to an indemnified party hereunder in respect of any Losses, then the
Company, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by the Company as a result of Losses in such proportion
as is appropriate to reflect the relative fault of the Company and indemnified
parties in connection with the actions which resulted in such Losses, as well as
any other relevant equitable considerations.  The relative fault of the Company
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Company or indemnified
parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action.  The amount paid or payable by a
party as a result of Losses shall be deemed to include any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or Proceeding.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(b) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in this paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by the Purchaser of
any of their obligations under this Agreement, the Purchaser or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Purchaser agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 
-3-

--------------------------------------------------------------------------------

 
 
(b) Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(c) Compliance.  The Purchaser covenants and agrees that it will comply with the
Prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in such Registration Statement.
 
(d) Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented unless the same shall be in writing and signed
by the Company and the Purchaser.
 
(e) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing.  The address for such
notices and communications shall be as follows:
 
If to the Company:
Glowpoint, Inc.
1776 Lincoln Ave.
Suite 1300
Denver, CO 80203
Attention: President
Tel.  No.: (303) 640-3810
Fax No.: (866) 703-2089


and
 
Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: General Counsel
Tel.  No.: (908) 376-2172
Fax No.: (908) 464-2482


 
 
If to the Purchaser:
GP Investment Holdings, LLC

c/o Main Street Capital Corporation
1300 Post Oak Boulevard
Suite 800
Houston, Texas 77056
Attention: Robert M. Shuford
Tel. No.: (713) 350-6000
Fax No.: (713) 350-6042;


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(f) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 
-4-

--------------------------------------------------------------------------------

 
 
(g) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
 
(h) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without giving effect
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of New York located in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such Proceeding in such jurisdictions.  Each
party waives its right to a trial by jury.  Each party to this Agreement
irrevocably consents to the service of process in any such Proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein.  Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.
 
(i) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(j) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
 
 (Signature page follows)

 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
Glowpoint, Inc.
 
By: /s/ Peter Holst
      Name: Peter Holst
      Title: Chief Executive Officer
 




GP Investment Holdings, LLC
 
By:  /s/ Brian L. Pessin
      Name: Brian L. Pessin
                                                                                                  Title:
President